Citation Nr: 0928762	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  03-06 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date prior to February 19, 
1997, for the assignment of a 70 percent rating for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to November 24, 
1997, for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).

3.  Entitlement to an evaluation in excess of 70 percent for 
PTSD from February 19, 1997, to November 24, 1997.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from August 1966 to February 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The July 1999 rating action increased the Veteran's PTSD 
rating from 50 to 70 percent disabling, effective February 
19, 1997.  That decision also awarded entitlement to TDIU, 
effective June 23, 1998.  The Veteran appealed, contending 
that the effective date for both awards should have been 
earlier.  He also disagreed with the 70 percent evaluation 
for the period from February 19, 1997, until June 23, 1998, 
asserting that a 100 percent schedular rating was warranted 
for that period.

In February 2004, the Board granted a 100 percent schedular 
evaluation for PTSD and remanded the remaining issues on 
appeal to the RO for additional development.

In March 2004, the RO issued a rating action implementing the 
February 2004 100 percent award for PTSD.  The RO assigned an 
effective date of February 2, 1998, for the 100 percent 
rating.  Thus, from February 19, 1997, until February 2, 
1998, a 70 percent evaluation remained in effect.

In January 2006, the Board denied entitlement to an effective 
date prior to February 19, 1997, for the assignment of a 70 
percent rating for posttraumatic stress disorder (PTSD) and 
granted an effective date of November 24, 1997 and no 
earlier, for TDIU.  The Board did not expressly address the 
claim of entitlement to a 100 percent schedular rating 
between February 19, 1997, and the date the TDIU award took 
effect, although that issue had been adjudicated by the RO.

The appellant appealed the January 2006 Board determination 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a June 2007 Order, the Court granted a Joint 
Motion by the parties for remand, vacating the adverse 
portions of the Board's January 2006 decision.

In May 2008 the Board remanded the claim for further 
development.  At that point, the increased rating claim for 
the period from February 19, 1997, until the date the TDIU 
award took effect, was included in the decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the May 2008 decision pursuant to a June 2007 Court Order, 
the Board remanded the claim for compliance with the notice 
requirements under the Veterans Claims Assistance Act of 2000 
(VCAA).  

In the remand, the Board noted that the Veteran has never 
received any VCAA notice with respect to an increased rating 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2008).  The Board noted that, 
regarding claims for an increased rating, the RO must send 
the Veteran notice consistent with Vazquez- Flores v. Peake, 
22 Vet. App. 37 (2008), advising him that to substantiate the 
claim, he must provide or ask VA to obtain medical or lay 
evidence demonstrating a worsening of the disability and the 
effect that worsening has on his employment and daily life.  
Also, if the diagnostic code under which the disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.

Moreover, the Board stated that the Veteran must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life.  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  

Since the May 2008 remand, no notice letter has been 
associated with the claims folder.  An April 2009 
supplemental statement of the case references such a letter, 
which was noted to have been sent on December 19, 2008.  
However, even assuming that a letter was sent, without a copy 
in the claims folder, it is impossible for the Board to 
evaluate whether it complied with the requirements under 
Vazquez- Flores.  Unfortunately, then, another remand is 
necessary to ensure compliance with the prior remand 
instructions.  In this regard, the United States Court of 
Appeals for Veterans Claims ("the Court") held in Stegall v. 
West, 11 Vet. App. 268 (1998) that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  Therefore, the claim must be remanded 
for the RO to associate with the record the December 2008 
notification letter, or if the letter is not available, for 
the RO to send the Veteran a new notification letter.

Furthermore, because development of the Veteran's claim of 
entitlement to a rating in excess of 70 percent for PTSD from 
February 19, 1997, to November 24, 1997, may result in the 
submission of evidence demonstrating unemployability prior to 
the current effective date assigned for his TDIU award, and 
may also demonstrate that the criteria for a 100 percent 
evaluation were factually ascertainable from an earlier date, 
it is determined that all issues on appeal are inextricably 
intertwined.  Therefore, a decision as to the effective date 
claims will be deferred pending readjudication of the 
veteran's increased rating claim.  This is in accordance with 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in which 
the Court recognized that inextricably intertwined claims 
should not be adjudicated piecemeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate the 
December 19, 2008, VA letter to the 
Veteran.  The RO should ensure that the 
letter informed the Veteran of the 
evidence and information necessary to 
substantiate his claim for an increased 
rating for PTSD in excess of 70 percent 
from February 19, 1997, to February 2, 
1998, of the respective obligations 
that he and VA bear in the production 
or obtaining that evidence or 
information, and tell him that he 
should provide VA with any evidence in 
his possession that pertains to the 
claim.  In particular, the RO is 
requested to follow the dictates of 
Vazquez-Flores v. Peake, supra, and to 
send the Veteran notice that includes 
an explanation as to the information 
and evidence needed for an increased 
rating claim.  If the December 19, 2008 
letter is not available, then the RO 
should issue the Veteran a new letter 
which complies with the above stated 
notification requirements.  

2.  Adjudicate the issue of entitlement 
to an increased evaluation for PTSD 
from February 19, 1997, to November 24, 
1997, with application of all 
appropriate laws and regulations.  Then 
readjudicate the remaining issues on 
appeal, specifically entitlement to an 
effective date prior to February 19, 
1997, for the assignment of a 70 
percent rating for PTSD, and 
entitlement to an effective date prior 
to November 24, 1997, for a total 
disability rating based on 
unemployability due to service- 
connected disability, after undergoing 
any additional development deemed 
appropriate, and considering all of the 
evidence of record.  If any decision 
rendered is adverse to the Veteran, 
issue a supplemental statement of the 
case, and afford him an appropriate 
time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




